Citation Nr: 0801476	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-04 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD); and if so, whether the claim may be 
granted.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in April 
2002 and June 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by an 
April 2001 rating decision that was not appealed.

2.  Evidence submitted subsequent to the April 2001 rating 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim.
.
3.  The veteran does not have PTSD that is related to active 
service.

4.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision which denied a claim for 
service connection for PTSD is final.  38 U.S.C. § 7105(c) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  New and material evidence has been submitted since the 
April 2001 rating decision, and the claim of entitlement to 
service connection for PTSD is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2007).

4.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  

With respect to the claim for entitlement to service 
connection for PTSD and entitlement to a TDIU, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  Letters dated in August 2002 and April 2005 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The August 2002 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  The April 2005 letter told him to provide 
any relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
addition, a March 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Not all of these letters were sent prior to initial 
adjudication of the veteran's claim; however, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and a 
statement of the case (SOC) and an additional supplemental 
statement of the case (SSOC) were provided to the veteran in 
July 2006.  

The veteran's service medical records, service personnel 
records, Social Security Administration records, VA medical 
treatment records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The veteran was also accorded VA examinations in October 2002 
and January 2006. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	New and Material Evidence

In a decision dated in April 2001, the RO denied the 
veteran's claims for service connection for PTSD.  The 
veteran did not appeal this decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C. § 7105(c) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).  Thus, the April 2001 decision is final.  

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  

The veteran's application to reopen his claim of service 
connection for PTSD was received in June 2001.  The Board 
notes that there has been a regulatory change with respect to 
the definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156(a) (2002)).  As the veteran filed his claim 
prior to this date, the earlier version of the law remains 
applicable in this case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  

The Board notes that by an April 2003 rating decision, the RO 
reopened the veteran's claim of entitlement to service 
connection for PTSD but denied the claim on the merits.  On 
appeal, however, the Board must make its own determination as 
to whether any newly submitted evidence warrants a reopening 
of the claims.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The Board notes that the April 2001 rating decision stated 
that the available evidence was insufficient to confirm that 
the veteran actually engaged in combat or was a prisoner of 
war.  The service department was unable to corroborate any of 
the veteran's claimed stressors.  Accordingly, no credible 
evidence of an in-service stressor had been received to 
permit a grant of service connection for PTSD.  The decision 
noted that reconsideration of this issue would be given if 
the veteran provided more specific information regarding in-
service stressful incidents and was reminded that he needed 
to provide a reasonably detailed description of each event 
and to include the dates and place of each event and his 
specific unit of assignment at the time of each event and the 
names of any other fellow servicemen involved or witnessing 
such events before they would even attempt to obtain any type 
of verification of the claimed incident.

Evidence received since the April 2001 rating decision 
consists of VA treatment records, VA compensation and pension 
examinations dated in October 2002 and January 2006, a VA 
examination addendum dated in July 2006, Social Security 
Administration records, medical records from the state 
correctional services, a lay statement authored by B.Y., and 
statements from the veteran and his representative.  

In regard to the evidence submitted since the April 2001 
rating decision, the Board finds most of the evidence is 
neither cumulative nor redundant. Further, the new evidence 
is significant in that it is probative of the issue of 
whether the veteran has PTSD that is related to his active 
duty service.  

Accordingly, the claim for entitlement to service connection 
for PTSD is reopened.  Thus, that this extent only, the 
appeal is granted.

III.	Service Connection

The veteran contends that he suffers from PTSD as a result of 
his in-service combat experiences.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Further, 38 C.F.R. § 4.125(a) requires that 
diagnoses of mental disorders conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The veteran's service personnel records show that he had 
served in Vietnam from April 20, 1969 to April 19, 1970, that 
he served in Thailand from November 16, 1971 to December 16, 
1972, and that he was a baker.  The personnel records 
indicate that the veteran's combat record included "Tet 
1969."  Thus, under normal circumstances, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  However, in this case, the veteran 
suffers from a delusional disorder, indicating that his 
statements cannot provide the basis for stressor validation.  
For example, the veteran underwent a psychological 
examination in December 2002 and March 2004 as part of a 
procedure to apply for Social Security benefits.  The 
examiner noted that delusional thinking seemed likely even 
without the record.  The SSA decision noted that the examiner 
reported that during the evaluations and at previous times 
with other medical personnel, the veteran had expressed his 
belief that he was the President of South Vietnam, a highly 
decorated fighter pilot, a prisoner of war, a Federal 
Marshall, and the true Japanese Samurai while being the 
emperor of all of Southeast Asia.  The veteran had also 
reported solving Einstein's formula E=MC squared, that he 
owns an international trade port, that he is on a federal 
drug task team who reports to the White House, and that he is 
the subject of one of the stories in the Bible.

The Board notes that the veteran has identified several 
alleged in-service stressors including that he was shot 
several times in the head and legs and that he still has a 
bullet lodged in his head; that he served as combat air 
support for medivac helicopter operating the gun on board, 
that the helicopter was shot down in Cambodia, that the 
warrant officer was killed and that he was captured for about 
three months and then escaped; and that he was subjected to 
rocket fire during the Tet offensive in early 1969. 

However, in January 2006, VA clinical psychologist, Dr. M.M., 
noted, "The [veteran's] statements about his service in 
Vietnam would seem to be replete with instances of 
exaggeration, which could apparently have an underlying 
delusional basis.  He has told various doctors over the years 
that he was shot in the head while serving in Vietnam and is 
service connected for that.  He has also indicated that he 
was a Vietnamese translator who worked as an interrogator and 
also that he went on many helicopter flights and served as a 
door gunner.  Perusal of the DD-214, the service medical 
records, and the other available materials would seem to 
indicate that there is no support for any of these 
statements.  The available materials give the appearance of 
someone who worked as a baker in the war zone but was not 
involved in any of these sorts of active combat activities.  
As noted, these could represent delusional thought on his 
part.  The [veteran] does appear to be indicating that he was 
serving at Tan Son Nhut Air Base during one of the TET 
offensives when the base came under attack and that he was 
subject to rocketing and attacks on the base by infiltrators.  
This would seem to represent an instance where there could be 
some independent validation of the veteran's claims.  His 
statements with regard to these are so vague and show such a 
pattern of self-contradiction over the years that they can 
not be viewed as credible now."  

The Board notes that there is no evidence of record verifying 
that these events occurred.  However, even assuming that one 
of the veteran's allegations of in-service stressor could be 
verified, he is still required to show evidence of a current 
disability and a link between that current disability and 
service.  In any event, the Board believes that a firm 
conclusion as to whether or not any of the veteran's claimed 
stressors occurred is not necessary, as the most probative 
medical of record suggests that, even if it did, the veteran 
does not currently have PTSD as a result.   

In this regard, Dr. M.M. noted the veteran's report of combat 
stressors during the TET offensive.  The veteran reported 
that he worked as a baker in the mess hall complex, and the 
area was attacked during the TET offensive.  The barracks and 
other buildings were hit with rockets during early 1969, and 
infiltrators got into the base were shot.  The veteran 
reported that he was downtown near the embassy when buildings 
started being hit with rockets and blown up.  The veteran 
reported that ARVN troops gave him a gun and told him, "It's 
time to fight" and he made his way back to the base after 
about three hours.  At the base there was combat action 
against Vietcong who had breached the defenses and were 
coming over the walls.  

However, Dr. M.M. notes that the veteran did not give a 
coherent or reliable enough account of alleged combat trauma 
to meet criteria for a diagnosis of PTSD and that the veteran 
endorsed relatively few symptoms.  Dr. M.M. noted that the 
veteran's account of combat involvement did not appear 
credible based on lack of support in the claims file and also 
indications from previous providers that he has given 
differing accounts both with regard to his combat experiences 
in Vietnam as well as his injury to his hand.  Dr. M.M. 
stated that in his opinion, the practitioners who evaluated 
the veteran in the past and fairly consistently came to the 
conclusion that he suffered from both a personality disorder 
and a delusional disorder have been correct.  The personality 
disorder would account for the veteran's acting-out behavior 
and difficulty accepting responsibility for his own actions.  
The delusional disorder would account for his somewhat 
unpredictable and inconsistent statements about his past 
experiences, including in the war zone.  
 
The Board acknowledges that diagnoses of PTSD are noted in a 
number of treatment records in the claims file, and notes 
that the veteran's treatment records are inconsistent in that 
the veteran is sometimes diagnosed with PTSD, at other times 
he is noted to have a questionable diagnosis of PTSD, and at 
other times, no diagnosis or history of PTSD is indicated at 
all.  However, the examiners who do diagnose PTSD appear to 
have based that diagnosis on extremely vague, unverified, or 
incorrect facts. 

For example, the veteran was admitted to a VA domiciliary in 
May 2000 after being homeless for a week.  At admission, he 
was provided a physical examination at which time he denied 
suicidal ideation, homicidal ideation, depression, and 
hearing voices.  He did complain of flashbacks and occasional 
nightmares.  The attending, M.I.L., noted, "Apparently, he 
had been given the diagnosis of post-traumatic stress 
disorder ... in 1999 and had gone to an outpatient program 
there.  He has had no pharmacology for this, but only groups.  
The patient is service connected for tendon grafts and wounds 
that he received in Vietnam, including a bullet wound in his 
scalp."  The initial impression was PTSD.  

Dr. T.M. also diagnosed PTSD in August 2000 after noting a 
history for PTSD secondary to experiences in the Vietnam War.     

In October 2000, the veteran underwent a psychiatric 
evaluation.  The claims file was not reviewed.  The examiner 
noted that the veteran appeared to be a mostly reliable and 
competent historian.  The veteran reported that his 
psychiatric difficulties started when he served in combat in 
the Vietnam War for approximately four years from 1969 to 
1973 as a fighter pilot.  The veteran reported that some of 
his duties also included being support for a MediVac and 
carrying wounded bodies.  The veteran reported that he was 
subjected to income rockets and feared for his own survival, 
physically wounded including having his right hand tendons 
cut in the war, and being shot in the head where a bullet 
lodged.  The veteran reported recurrent flashbacks, 
nightmares, and intrusive thoughts about his traumatic 
experiences in the war.  He also reported hypervigilance, 
social withdrawal, and sleep impairment.  The veteran 
reported that he had never been in jail or prison.  After 
mental status examination, Dr. B.E. diagnosed PTSD, chronic, 
as manifested by the veteran's exposure to combat in the 
Vietnam War with subsequent nightmares, startle response, 
hypervigilance, insomnia, poor concentration, and social 
withdrawal, with a constricted affect.

C.H., Homeless Veterans Coordinator, met with the veteran in 
December 2000.  The veteran reported that he had PTSD and 
denied any mental health issues other than PTSD, suicidal 
ideation, homicidal ideation, or psychosis.  C.H. diagnosed 
PTSD.  He subsequently met with the veteran in March 2001, in 
April 2001, and March 2002.  In April 2001, C.H. noted that 
the veteran did have some delusional thinking.  He believes 
that he was a fighter pilot and a prisoner of war.  In March 
2002, C.H. noted that the veteran stated that he was working 
for the Justice Department, VA police, and had been a pilot.     

Given these inconsistencies in his treatment records and 
October 2000 VA examination, the Board finds them to be of 
very limited probative value on the question of whether the 
veteran has PTSD due to service.  The Board places much more 
probative weight on the recent review of his claims file by a 
VA clinical psychologist who concluded that the veteran does 
not have PTSD due to military service, including his reports 
of combat during the TET offensive.  As noted, this opinion 
appears to be consistent with the results of an earlier SSA 
psychological evaluation in March 2004, which was also 
negative for any finding of PTSD. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

IV.	TDIU

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable. 38 C.F.R. § 4.16(a).

In this case, the veteran is service connected for only one 
disability, status post traumatic transaction of flexor 
digitorum superficialis and profundus tendons, right small 
digit at distal palmar crease evaluated as 70 percent 
disabling.  Therefore, the determinative issue is whether the 
veteran is shown to be unable to secure and follow a 
substantially gainful occupation because of this service-
connected disability.

The veteran was afforded VA examination in October 2002.  
Physical examination demonstrated a major disability.  There 
was an inability to flex the fingers of the right hand.  The 
veteran was unable to approximate his fingers to the tips of 
the thumb.  He had little dexterity.  It was inadequate for 
grasping, pushing, pulling, twisting, probing, writing, 
touching or expression.  The fingers which were mainly 
involved were the index, middle, ring, and little fingers.  
The thumb appeared to be normal.  The defect in opposition of 
the fingers to the thumb appeared to lie in the fingers.  The 
joints of the hand appeared to be normal with dorsiflexion, 
extension of 70 degrees and of 80 degrees palmar flexion.  
The lateral flexion of the wrist was radial 20 percent and 
ulnar 40 percent.  There seemed to be no abnormality of the 
wrist joint.  Tendon damage with inability to flex the 
fingers of the right hand was noted.  The diagnosis was 
severe disability of the right dominant hand due to previous 
service-connected injury.  The examiner stated, 
"Unemployability for several years related in good part at 
least to his hand disability, but aggravated by his 
psychological problems which probably need to be currently 
re-evaluated."  

This statement acknowledges that the service-connected right 
hand disability is not the sole reason for the veteran's 
unemployability.  In fact, records from SSA show that the 
veteran has been too disabled to work since February 2000 due 
to his psychiatric diagnoses, mixed delusional disorder and 
mixed personality disorder.  

The Board notes that the current SSA decision revised a 
determination dated in 2002 which found that the veteran was 
not disabled within the meaning of the Act.  A September 2001 
Medical Consultant Review Summary, authored by Dr. D.A.W. 
noted that the veteran stated that his right hand condition 
made it somewhat difficult to handle objects to his full 
ability but provided no pain/fatigue ADLs of supplemental 
disability reports indicating specifically how his condition 
limits him.  

While rating criteria used by the SSA are not controlling for 
VA purposes, such evidence is pertinent to the adjudication 
of a claim for VA benefits; therefore, the Board has 
considered and weighed both the SSA disability determination 
and findings as well as the medical evidence that supported 
that determination.  See Collier v. Derwinski, 1 Vet. App. 
413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The test is whether the veteran's service-connected right 
hand disability is of such severity to render the average 
person unable to follow a substantially gainful occupation.  
In this case, when the disabling effects of the veteran's 
only service-connected disabilities is considered, the weight 
of the evidence shows the service-connected disability alone 
does not render the veteran unable to obtain or maintain 
substantially gainful employment.

Additionally, the Board finds that the evidence does not show 
an exceptional or unusual disability picture as would render 
the veteran unable to secure and follow a substantially 
gainful occupation. The evidence of record does not 
demonstrate that the veteran's service-connected disability, 
by itself, has resulted in hospitalization or other 
debilitation such that he could not follow gainful 
employment.  Consequently, the Board finds that referral to 
the VA Director, Compensation and Pension Service for extra-
schedular consideration is not warranted. 38 C.F.R. § 
4.16(b).  

For these reasons, the Board concludes that the preponderance 
of the evidence is against finding that the veteran is 
unemployable by reason of his service-connected disability, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.    


ORDER

New and material evidence has been received and the claim of 
service connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.

Entitlement to TDIU is denied. 

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


